UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1226



SHUNDA T. FRANCIS,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA ex rel. DEPARTMENT OF
JUVENILE JUSTICE,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-968-3)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shunda T. Francis, Appellant Pro Se.     Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shunda T. Francis appeals the district court’s order

dismissing her employment discrimination action.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Francis v.

Virginia, No. CA-03-968-3 (E.D. Va. Jan. 22, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -